DETAILED ACTION

Status of Claims
This action is a non-final office action in response to the claims filed on 06/18/2020.
It is noted that the numbering of the originally filed claims on 06/18/2020 has omitted claim 13.
Claims 1 – 12 & 14 – 36 are currently pending and have been examined on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/21/2020 and 09/15/2021 were filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 12 & 14 – 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

Claim 1 recites the limitation “the good” in line 7. There is insufficient antecedent basis for this limitation in the claims. For example, it is unclear as to whether “the good” refers to one of the “goods” in line 5, or if “the good” refers to a different good. 

Claims 2 – 12 & 14 – 36 are additionally rejected under 35 USC 112(b) for inheriting the deficiencies while failing to remedy them.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 3 – 4, 8 – 9, 17 – 19, 22, & 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Metellus et al. (US 10538190 B1).

As per claim 1, Metellus discloses a system comprising:

	• a computing system comprised of computer memory storing instructions that are executable and one or more processing devices for executing the instructions to 
	
• receiving data from a user device that identifies goods (C 2, L 30 – 31, receiving customer order; C 5, L 30 – 35, receiving a customer order identifying two pairs of shoes of different sizes; C 23, L 40 – 66, customer uses “computing device 1242” to communicate with the marketplace / fulfillment system); 

	• generating information representing the goods based on the data (C 6, L 43 – 53; generating and maintaining a storage compartment list indicating one or more items contained in the storage compartments and associated orders; Fig. 13, step 1302 & C 24, L 23 – 36, storage compartment “inventory information” generated representing stored goods, which, as per C 25, L 2 – 12, is the stored goods being delivered to a customer who ordered the goods.);

	• bins configured to hold the good represented by the information, the bins being climate-controllable to accommodate the goods (Fig. 1 & C 3, L 9 – 19, storage compartments 104-1 and 104-2; C 13, L 53 – 63, storage compartment bins are climate controlled;  Bins holding ordered items delivered to customers as per C 6, L 43 – 53 and Fig. 13, step 1302 & C 24, L 23 – 36).

	• an autonomous vehicle configured to transport the bins, the autonomous vehicle being configured to navigate from a loading station where at least some of the goods are received in the bins to a pick-up station where the goods are released from the bins (Fig. 1 & C 3, L 9 – 19, SCV 100 transports goods “between a source location, such as a materials handling facility, and a delivery location.”; C 15, L 57 – 63, “distribution station 1235” where items are loaded into SCV’s for delivery.; Fig. 12B & C 16, L 59 – 67, autonomous vehicle; Fig. 13 & C 24, L 37 – 52, SCV is loaded at source location and navigates to a delivery a pick-up station such as “any location or area that is accessible by an SCV. For example, a delivery location may be outdoors on a sidewalk, street corner, etc. In other examples, the delivery location may be indoors, 

As per claim 3, Metellus discloses the limitations of claim 1. Metellus further discloses:

	• a scanner to read graphical codes; wherein the operations comprise: generating data representing a graphical code, the graphical code being associated with the goods; and outputting the data representing the graphical code to the user device (C 5, L 60 – 64, scanning a QR code that is presented by the customer to identify the customer order associated with the goods and open the associated compartment; As per C 4, L 63 – C 5, L 10 and C 6, L 16 – 21 & 47 – 53, the SCV identifies the customer “via wireless communication with a portable device 222” and the “QR code or other unique identifier is received from a portable device 222 of a customer 225”).

As per claim 4, Metellus discloses the limitations of claim 3. Metellus further discloses:

	• wherein the bins are unlockable using the graphical code; and wherein the scanner is configured to read the graphical code from the user device and to control the bins to unlock in response to reading the graphical code (C 5, L 60 – 64, scanning a QR code that is presented by the customer to identify the customer and open the associated compartment; As per C 4, L 63 – C 5, L 10 and C 6, L 16 – 21 & 47 – 53, the SCV identifies the customer “via wireless communication with a portable device 222” and the “QR code or other unique identifier is received from a portable device 222 of a customer 225”).

As per claim 8, Metellus discloses the limitations of claim 1. Metellus further discloses:



As per claim 9, Metellus discloses the limitations of claim 1. Metellus further discloses:

	• wherein the user device comprises a mobile device that is independent of an enterprise containing the loading station and the pick-up station (C 6, L 62, portable device of the customer; C 16, L 35 – 49, customer may use any computing device, such as a smartphone or laptop computer to purchase and retrieve items; As per C 2, L 38 – 49, the customer may use the laptop or smartphone to place orders from the “customer's personal residence.”).

As per claim 17, Metellus discloses the limitations of claim 1. Metellus further discloses:

	• wherein a bin among the bins comprises a door to access goods within the bin (C 5, L 8 – 18; C 13, L 20 – 22);

• wherein the door comprises a sensor to detect that the door is closed; and wherein the sensor outputs a signal when the door is closed to indicate that the goods have been released (C 13, L 42 – 52, door closure is sensed indicating that the item was removed).

As per claim 18, Metellus discloses the limitations of claim 1. Metellus further discloses:

• wherein navigating from the loading station to the pick-up station is performed, at least in part, using a global positioning system (GPS) (Fig. 12B & C 17, L 46 – 48, “one or more sensors 1262-i”; C 18, L3 – 15, sensor 1262-I can be a GPS receiver; C 20, L 18 – 33, navigation is performed using data from the GPS sensor 1262-i.).

As per claim 19, Metellus discloses the limitations of claim 1. Metellus further discloses:

• wherein navigation from the loading station to the pick-up station is performed, at least in part, by reference to a map stored in computer memory, the map being of at least part of space to be traversed between the loading station and the pick-up station and comprising reference points within the space (C 20, L 18 – 33, “navigation module 1266-i may include one or more software applications or hardware components including or having access to information or data regarding aspects of a navigation path and/or a navigable path network that includes the navigation paths, including the locations… of the various navigation paths… The navigation module 1266-i may select a navigation path to be traveled upon by the SCV 1250-i, and may provide information or data regarding the selected navigation path to the control system 1260-i.” C 22, L 46 – 58, navigation path includes “two or more of the points” (i.e., reference points within the space).; C 24, L 23 – 40, navigation to multiple destinations along a path.).

As per claim 22, Metellus discloses the limitations of claim 1. Metellus further discloses:

• wherein the loading station comprises robotics to put goods in at least some of the bins (C 9, L 14 – 37, agent loading items into SCV bins; As per C 23, L 28 – 39 the steps (e.g., loading), can be “may be automated steps” and be “performed by an automated agent” instead of a “human operator.”).

As per claim 29, Metellus discloses the limitations of claim 1. Metellus further discloses:

• outputting, to the user device, data for an application that is executable on the user device to produce a graphical display; wherein the graphical display is configured to enable a user to select the pick-up station; and wherein data representing the pick-up station is station is received and is usable to navigate from the loading station to the pick-up station (C 2, L 25 – 49, delivering items to a customer-selected location.; C 24, L 37 – 48, navigating along path to delivery location.; C 23, L 14 – 27, user selections .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Metellus et al. (US 10538190 B1) in view of Goldberg et al. (US 20190050952 A1).

As per claim 2, Metellus discloses the limitations of claim 1. Metellus further discloses:



	• wherein the operations comprise: associating a unique identifier with the goods (C 6, L43 – 53, associating a QR code with the goods).

To the extent to which Metellus does not appear to explicitly disclose the following limitation Goldberg teaches:

	• outputting data representing the unique identifier to the display device for rendering the unique identifier on the display device ([0055], “displays on or immediately proximate each cubby, cubicle or compartment may display a name or order number of the respective order held in the corresponding cubby, cubicle or compartment for retrieval by a customer”).

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the QR code of Metellus for the order number of Goldberg. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  Furthermore, combining the teachings of Goldberg in the invention of Metellus would predictably and advantageously facilitate the quick and efficient preparation, delivery, distribution, and, or sale of items to customers, as evidenced by Goldberg ([0004]). 

Claims 5 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Metellus et al. (US 10538190 B1) in view of Dixon et al. (US 20170278063 A1).

As per claim 5, Metellus discloses the limitations of claim 1. Metellus further discloses:

	• a proximity reader to read data from a device (C 19, L 40 – 50; C 4, L 63 – C 5, L 8, “mobile device 222 to wirelessly communicate with the SCV 200 by wirelessly 

Regarding the following limitation, 

	• wherein the operations comprise: generating data representing a near-field communication (NFC) tag that is associated with the goods; and sending the data representing the NFC tag to the user device,

Metellus, in C 27, L 9 – 12, discloses the use of RFID (NFC) tags on items in SCVs.  Metellus, in C 25, L 2 – 13, further discloses generating and sending an autonomous vehicle ETA to the user device. To the extent to which Metellus does not appear to explicitly disclose performing this functionality with data representing a near-field communication (NFC) tag that is associated with the goods, Dixon, in at least [0042] & [0073], teaches a unique identifier representing an RFID tag on a mailpiece. As per [0074] – [0075], the tag is a near-field communication (NFC) tag.

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the data representing a near-field communication (NFC) tag that is associated with the goods of Dixon for the autonomous vehicle ETA of Metellus. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Dixon in the invention of Metellus with the motivation “to track the status, location, or position of each item in the distribution network,” as evidenced by Dixon ([0043]). 

claim 6, Metellus / Dixon discloses the limitations of claim 5. 

Regarding the limitation, 

• wherein the bins are unlockable using the NFC tag; and wherein the proximity reader is configured to read the NFC tag from the user device and to control the bins to unlock in response to reading the NFC tag,

Metellus discloses wherein the bins are unlockable using the customer identification, and wherein the proximity reader is configured to read the customer identification from the user device and to control the bins to unlock in response to reading the customer identification in C 4, L 63 – C 5, L 18, noting that the SCV reads a customer identification from the customer portable device 222 to unlock the compartment with the items. Also see Fig. 15 & C 26, L 4 – 30, noting wirelessly reading a customer identification then releasing a corresponding storage compartment containing items associated with the customer.  To the extent to which Metellus does not appear to explicitly disclose performing this functionality with the NFC tag (i.e., data representing a near-field communication (NFC) tag that is associated with the goods), Dixon, in at least [0042] & [0073], teaches a unique identifier representing the NFC tag on a mailpiece. As per [0074] – [0075], the tag is a near-field communication (NFC) tag. 

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the the NFC tag of Dixon for the customer identification of Metellus. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Metellus et al. (US 10538190 B1) in view of Som (US 20080201155 A1).

As per claim 7, Metellus discloses the limitations of claim 1. To the extent to which Metellus does not appear to explicitly disclose the following limitations, Som teaches:

	• a card reader to read information encoded on a physical card; wherein the card reader is configured to read the information from the physical card and to control the bins to unlock in response to reading the information from the physical card ([0031], “when the shopper 10 swipes the wallet card 46 at the card reader 52, the reader's screen shows the locker number and location and may unlock the locker door.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Som in the invention of Metellus with the motivation to “significantly reduce the burden of carrying packages,” as evidenced by Som ([0020] & [0022]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Metellus et al. (US 10538190 B1) in view of Gorman (US 20200324974 A1).

As per claim 10, Metellus discloses the limitations of claim 1. To the extent to which Metellus does not appear to explicitly disclose the following limitations, Gorman teaches:

	• wherein the user device is a component of an enterprise containing the loading station and the pick-up station ([0169], “a customer may select one or more items for purchase from an electronic kiosk within a brick-and-mortar store, and a conveyance system 100 within that brick-and-mortar store may automatically collect the item(s) 114 for convenient pick-up at a single location,” which, as per [0183], can be “at a pick-up counter, curb-side” of the brick-and-mortar store.).

.

Claims 11 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Metellus et al. (US 10538190 B1) in view of Yu et al. (US 20150006005 A1).

As per claim 11, Metellus discloses the limitations of claim 1. Metellus further discloses:

	• wherein climate control of the bins comprises temperature control such that at least two of the bins are maintained at different temperatures, with at least one bin being maintained at a temperature to accommodate perishable goods (C 13, L 53 – 61, “some or all of the storage compartments may be individually temperature controlled so that hot items may be contained in one storage compartment, refrigerated items in another storage compartment, and frozen items maintained in still another storage compartments”).

To the extent to which Metellus does not appear to explicitly disclose wherein one of the bins is “being maintained at a temperature to 5accommodate non-perishable goods,” Yu teaches this element in [0176], noting keeping containers with non-perishable items at “ambient temperatures.”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Yu in the invention of Metellus with the motivation to provide “an improved delivery service,” as evidenced by Yu ([0003]).

As per claim 12, Metellus discloses the limitations of claim 1. To the extent to which Metellus does not appear to explicitly disclose the following limitation, Yu teaches:



Metellus further discloses:

	• a second bin among the bins is refrigerated, and a third bin among the bins is maintained at or below 0* Celsius (C 13, L 53 – 61, “some or all of the storage compartments may be individually temperature controlled so that… refrigerated items in another storage compartment, and frozen items maintained in still another storage compartments”).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Metellus / Yu, in further view of Ward et al. (US 11040828 B1).

As per claim 14, Metellus / Yu discloses the limitations of claim 12. To the extent to which Metellus does not appear to explicitly disclose the following limitations, Ward teaches:

	• a trailer to hold the bins; wherein the autonomous vehicle is connected to the trailer to move the trailer holding the bins from the loading station to the pick-up station (Fig. 1G & C 3, L 65 – C 4, L 14, autonomous road tractor 140 with trailer 145, “the road tractor 140 to engage with the trailer 145 and/or one or more of the modular transfer units 110, or to transport the modular transfer units 110 to one or more selected locations.”; C 16, L 67 – C 17, L 5, the vehicle transports ordered items to a customer delivery location.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Ward in the invention of Metellus / Yu with the motivation to “efficiently and effectively transfer items 

Metellus further discloses:

	• wherein the first bin is above the second bin in the trailer and the second bin is above the third bin in the trailer (See Fig. 1 & C 3, L 9 – 15, noting bins arranged in three vertical levels.)  Although Metellus does not disclose wherein the bins are on a trailer, Ward, as stated above, teaches this element. Rationale to combine Ward persists.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Metellus in view of Peterson et al. (US 20180300676 A1).

As per claim 15, Metellus discloses the limitations of claim 1. To the extent to which Metellus does not appear to explicitly disclose the following limitation, Peterson teaches:

	• wherein climate control of the bins comprises humidity control ([0030], “compartment can optionally include climate control mechanisms (e.g., temperature and/or humidity control)”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Peterson in the invention of Metellus with the motivation to “securely retain the goods of one or more users during transport,” as evidenced by Peterson ([0026]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Metellus in view of Fee et al. (US 20190370744 A1).

claim 16, Metellus discloses the limitations of claim 1. To the extent to which Metellus does not appear to explicitly disclose the following limitation, Fee teaches:

	• outputting, to the user device, data for an application that is executable on the user device to produce a graphical display; receiving from the application data representing a volume to accommodate the goods; and outputting to the application data indicating whether the volume is sufficient to accommodate the goods ([0059] & esp. [0071], providing a screen by which a user selects an appropriate locker size for a package. When the appropriately sized locker is not available, the user is prompted to select an option for an alternate delivery location.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Fee in the invention of Metellus with the motivation to “reduce losses for the shipper, helps reduce the workload of the staff at the property, and provides an amenity for residents who will know their packages are secure even when they are not at their residence to receive the packages,” as evidenced by Fee ([0005]).

Claims 20 & 23 are rejected under 35 U.S.C. 103 as being unpatentable over Metellus in view of Shih et al. (US 20200183414 A1).

As per claim 20, Metellus discloses the limitations of claim 1. Regarding the following limitations, Metellus, as stated above, discloses an autonomous vehicle performing deliveries, which, as per C 22, L 46 – 58 includes providing navigation instructions to travel amongst multiple points. To the extent to which Metellus does not appear to explicitly disclose wherein the autonomous vehicle obtains items for delivery at multiple loading stations, Shih teaches this element:

	• wherein the loading station is one of multiple loading stations; and wherein, prior to navigating to the pick-up station, the autonomous vehicle is controlled to navigate to the multiple loading stations to pick-up the goods from the multiple loading Examiner’s note: The duplication of parts i.e., the multiple loading stations, has no patentable significance unless a new and unexpected result is produced. See MPEP §2144.04 (VI.)(B.)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Shih in the invention of Metellus with the motivation to “allow for more optimal, efficient, or convenient” delivery assignment for “on-demand delivery of perishable goods,” as evidenced by Shih ([0074]).

As per claim 23, Metellus discloses the limitations of claim 1. Regarding the following limitations, Metellus, as stated above, discloses an autonomous vehicle performing deliveries, which, as per C 22, L 46 – 58 includes providing navigation instructions to travel amongst multiple points. To the extent to which Metellus does not appear to explicitly disclose wherein the autonomous vehicle obtains items for delivery at multiple loading stations, Shih teaches this element:

	• wherein the loading station is one of multiple loading stations ([0081], [0089], [0183], a courier travels “to multiple merchants to pick up multiple orders” before delivering the items from the multiple loading stations at a “depot” pick-up station to deliver the items.). Examiner’s note: The duplication of parts i.e., the multiple loading stations, has no patentable significance unless a new and unexpected result is produced. See MPEP §2144.04 (VI.)(B.)). Rationale to combine Shih persists.

Metellus further discloses:

	• wherein a first loading station among the multiple loading stations is automated for putting goods in at least some of the bins and a second loading station among the loading stations is manual for putting goods in at least some of the bins (C 9, L 14 – 37, .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Metellus / Shih in further view of ElShenawy (US 20200402003 A1).

As per claim 21, Metellus / Shih discloses the limitations of claim 20. To the extent to which Metellus does not appear to explicitly disclose allowing a user to select the multiple loading stations (of Shih) via an interface, ElShenawy teaches:

	• wherein the operations comprise outputting, to the user device, data for an application that is executable on the user device to produce a graphical display; wherein the application enables specifying the locations associated with the multiple loading stations; and wherein the operations comprise receiving data representing the locations from the application ([0049] & [0073], A user interface receives inputs specifying a pick-up location). Examiner’s note: The duplication of parts i.e., the selecting of multiple loading stations, has no patentable significance unless a new and unexpected result is produced. See MPEP §2144.04 (VI.)(B.)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of ElShenawy in the invention of Metellus / Shih with the motivation to allow a user to enter a location in which the autonomous vehicle can pick up an item, as evidenced by ElShenawy ([0073]).





Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Metellus in view of Takebayashi (US 20210295258 A1).

As per claim 24, Metellus discloses the limitations of claim 1. To the extent to which Metellus does not appear to explicitly disclose the following limitation, Takebayashi teaches:

	• outputting data representing a scheduled pick-up time to the user device; and receiving confirmation of the scheduled pick-up time from the user device ([0035] – [0037], displaying delivery information to a user, then “the customer terminal 16 replies or transmits back approval information to the delivery server 18. The approval information is transmitted back in the case that the recipient approves of the scheduled delivery date and time.” Also [0043].).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Takebayashi in the invention of Metellus with the motivation to provide the convenience and flexibility for a recipient to customize a delivery time around the recipient’s schedule.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Metellus / Takebayashi, in further view of Li et al. (US 20180285653 A1).

As per claim 25, Metellus / Takebayashi discloses the limitations of claim 24. To the extent to which Metellus does not appear to explicitly disclose the following limitation, Li teaches:

	• maintaining a record that includes failure of a customer associated with the user device to obtain the goods at the scheduled pick-up time ([0170], “providing data indicating whether the package was delivered,” including “an indication as to whether the delivery was successful or unsuccessful.”).



Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Metellus, in view of Ward et al. (US 11040828 B1), in view of Arisman (US 20080011775 A1), in view of Finwall (US 20120058707 A1).

As per claim 26, Metellus discloses the limitations of claim 1. To the extent to which Metellus does not appear to explicitly disclose the following limitations, Ward teaches:

	• a trailer to hold the bins; wherein the autonomous vehicle is connected to the trailer to move the trailer holding the bins from the loading station to the pick-up station (Fig. 1G & C 3, L 65 – C 4, L 14, autonomous road tractor 140 with trailer 145, “the road tractor 140 to engage with the trailer 145 and/or one or more of the modular transfer units 110, or to transport the modular transfer units 110 to one or more selected locations.”; C 16, L 67 – C 17, L 5, the vehicle transports ordered items to a customer delivery location.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Ward in the invention of Metellus / Yu with the motivation to “efficiently and effectively transfer items in large numbers from one or more sources, such as a fulfillment center, to one or more destinations, such as areas or regions where the items are desired singly or in bulk, by way of one or more delivery vehicles, thereby enabling the items to be delivered by… machines to such destinations more rapidly and efficiently than existing systems or methods for fulfillment and delivery,” as evidenced by Ward (C 2, L 35 – 42).

To the extent to which Metellus does not appear to explicitly disclose the following limitations, Arisman teaches:

	• wherein the trailer includes protection from the environment ([0044], the trailer protects the contents from the weather.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Arisman in the invention of Metellus / Ward with the motivation to “provide security and protection from the weather and elements.” (Arisman, [0044])

To the extent to which Metellus does not appear to explicitly disclose the following limitations, Finwall teaches:

	• wherein the autonomous vehicle comprises wheels having rugged tread tires configured for outdoor travel ([0049], “Wheels designed for outdoor use may include larger and/or deeper tread patterns”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Finwall in the invention of Metellus / Ward / Arisman with the motivation to provide a tread that is designed for a particular environment, for example, sand, mud, grass, dirt, and/or snow.” (Finwall, [0044])

Claims 27 – 28 are rejected under 35 U.S.C. 103 as being unpatentable over Metellus in view of Winters et al. (US 20150186869 A1).

As per claim 27, Metellus discloses the limitations of claim 1. Regarding the following limitations, Metellus discloses loading an SCV with items at a fulfillment center in C 24, L49 – 52, which highly suggests, but does not appear to explicitly disclose what is taught by Winters:



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Winters in the invention of Metellus with the motivation to “allow physical stores to act as warehouse locations for virtual stores” which “may allow for high speed (e.g., same day) delivery of items from a local location to a customer.”  (Winters, [0288])

Metellus further discloses wherein:

	• the pick-up station is outside of a store (C 24, L42 – 44, delivery station is sidewalk or customer’s home.).

As per claim 28, Metellus / Winters discloses the limitations of claim 27. Metellus further discloses wherein:

	• the pick-up station is at a customer residence (C 24, L42 – 44, delivery station is a customer’s home.).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Metellus, in view of Ramos et al. (US 20200258037 A1).

As per claim 30, Metellus discloses the limitations of claim 1. To the extent to which Metellus does not appear to explicitly disclose the following limitations, Ramos teaches:

	• wherein the operations comprise outputting, to the user device, data for an application that is executable on the user device to produce a graphical display; and wherein the graphical display is configured to provide alternatives to the goods based on availability of the goods ([0016], customer mobile app; [0017], providing alternate selections to a user when originally selected items are not available.; Also claim 1 of 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Ramos in the invention of Metellus with the motivation to provide better item provisioning based upon recipients’ by basing the provisioning on the recipients’ choices.  (Ramos, [0011])

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Metellus, in view of Belcher et al. (US 20210201380 A1).

As per claim 31, Metellus discloses the limitations of claim 1. To the extent to which Metellus does not appear to explicitly disclose the following limitations, Belcher teaches:

	• wherein the operations comprise outputting, to the user device, data for an application that is executable on the user device to produce a graphical display; wherein the graphical display is configured to receive images of the goods; and wherein the data received from the user device that identifies goods comprises the images or data based on the images ([0017] displaying an “image” of items for purchase, then receiving a selection of an item for purchase form the user device.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Belcher in the invention of Metellus with the motivation to “allow for a one-touch purchase or navigation to a digital shopping cart and checkout process to complete a purchase of the item.” (Belcher, [0010])

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Metellus, in view of Park et al. (US 20220003493 A1).

As per claim 32, Metellus discloses the limitations of claim 1. Metellus further discloses:

	• wherein at least one of the bins is associated with a temperature detector and a refrigeration system; and wherein the refrigeration system is controllable (C 13, L 53 – 61, at least one bin is refrigerated. C 19, L29 – 30, a sensor 1262-i of an SCV is a temperature detector.).

To the extent to which Metellus does not appear to explicitly disclose the following limitation Park teaches:

	• wherein the loading station is in-store ([0070], a delivery agent receives items for delivery after entering a merchant location.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Park in the invention of Metellus with the motivation to “allow physical stores to act as warehouse locations for virtual stores” which “may allow for high speed (e.g., same day) delivery of items from a local location to a customer.”  (Park, [0288])

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Metellus, in view of Pourteymour (US 20200250611 A1).

As per claim 33, Metellus discloses the limitations of claim 1. Metellus further discloses:

	• the bins are locked (C 27, L 21 – 25); and wherein the operations comprise: identifying a location of the user device based on global positioning system (GPS) data (C 16, L 35 – 58, determining a position of the user device 1242 using GPS.).



	• controlling the bins to unlock based on the GPS data ([0045], [0067], & [0085], unlocking a bin when a user device location matches a bin location using GPS.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Pourteymour in the invention of Metellus with the motivation “to enable the customer to gain access to the contents of the secure vessel.” (Pourteymour, [0073])

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Metellus, in view of Zhang et al. (US 20140067618 A1).

As per claim 34, Metellus discloses the limitations of claim 1. To the extent to which Metellus does not appear to explicitly disclose the following limitations, Zhang teaches:

	• wherein the operations comprise allocating a number of the bins needed for the goods based on the data received from the user device that identifies goods ([0053], [0054], receiving customer order for items; [0055], determining “whether vacant locker resources are available for dropping the ordered items or packages” at the selected located bank location; [0056], shipping the items to the allocated available lockers; [0061], after the customer has completed the pick-up, the allocated bins are make available and “can be reserved” for another user.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Zhang in the invention of Metellus with the motivation to provide customer convenience and also to improve “the carrier' distribution efficiency and reduces distribution cost.” (Zhang, [0030])

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Metellus / Zhang, in view of Han et al. (US 20220051178 A1), in view of Williams et al. (US 20020032573 A1).

As per claim 35, Metellus / Zhang discloses the limitations of claim 34. To the extent to which Metellus does not appear to explicitly disclose the following limitation, Han teaches:

	• wherein allocating the number of bins is also based on one or more rules ([0117], a rule for allocating inventory bins.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Han in the invention of Metellus / Zhang with the motivation to “improve the order processing efficiency.” (Han, [0005]).

To the extent to which Metellus does not appear to explicitly disclose wherein the one or more rules “are definable by an administrator,” Williams, in [0018], [0020], & [0116], teaches that an admininstrator can set shipping policy rules.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Williams in the invention of Metellus / Zhang / Han with the motivation to more effectively implement and enforce shipping policies and procedures. (Williams, [0027])

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Metellus, in view of Jajula (US 20210065107 A1).

As per claim 36, Metellus discloses the limitations of claim 1. Regarding the following limitations, Metellus discloses that items can be delivered at a “sidewalk corner” pick-up station in C 24, 42 – 43, and that an SCV loading station is at a fulfillment center in C 

	• wherein the loading station is associated with a retail store and the pick-up station is curbside ([0015], “a fulfillment location 112 may form part of a warehouse associated with a merchant” and delivery at “curb-side” pickup location; [0019], [0061], [0089], [0094], pulling items for preparation to delivery to fulfillment location 112, which can be curbside.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Jajula in the invention of Metellus with the motivation to provide a convenient pickup location to a user. (Jajula, [0015])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447. The examiner can normally be reached Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/BRYAN J KIRK/Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628